         Case
         Case1:20-cv-01408-LJL
              1:20-cv-01408-LJL Document
                                Document16
                                         15 Filed
                                            Filed09/23/20
                                                  09/18/20 Page
                                                           Page11of
                                                                 of16
                                                                    2




                                                        September 18, 2020

Via ECF
                                                        MEMORANDUM ENDORSED. Defendant
The Honorable Lewis J. Liman
                                                        shall respond to Plaintiff's request for documents
United States District Judge for the
                                                        and interrogatories by October 5, 2020.
Southern District of New York
500 Pearl Street                                        SO ORDERED.
New York, New York 10007                                9/23/2020

       Re:     Linares et al. v. Mirso Lekic, et al.,
               Docket No.: 20-cv-01408-LJL

Dear Judge Liman:

        This firm represents named-Plaintiffs Joaquin Linares and Jose Reyes, and the opt-in
Plaintiff Benigo Argudo (together as “Plaintiffs”), in the above-referenced putative collective
action alleging wage and hour violations against their former employers, Mirso Lekic,
individually, and 45 Tudor Restaurant LLC d/b/a Tudor City Steakhouse (“Defendants”), under
the Fair Labor Standards Act and the New York Labor Law. We write pursuant to Rule 4.B of
Your Honor’s Individual Practices in Civil Cases, and pursuant to Rule 37.2 of the Local Civil
Rules of the United States District Courts for the Southern and Eastern Districts of New York
(“Local Rules”), to seek an order compelling Defendants to immediately participate in discovery
in this matter by providing overdue responses to Plaintiff’s various requests as well as their
outstanding Initial Disclosures.

        Specifically, on July 20, 2020, Plaintiffs served Defendants with a corrected version of
their First Set of Document Request and Interrogatories to replace a set of requests that they had
previously served on July 14, 2020. See Exhibit A. Thus, Defendants’ responses to the corrected
requests were due no later than August 19, 2020, yet Defendants produced neither responses nor
documents nor objections. As a result, on August 26, 2020, the undersigned emailed opposing
counsel informing him that Defendants’ responses were overdue and inquiring whether Defendants
intended to respond, to which Defendants’ counsel informed the undersigned that “[I] will follow
up.” On September 3, 2020, after not receiving Defendants’ responses or any timeframe by when
Plaintiffs could expect those responses, the undersigned emailed opposing counsel again and
demanded that Defendants respond to Plaintiffs’ discovery requests or Plaintiffs would proceed
         Case
         Case1:20-cv-01408-LJL
              1:20-cv-01408-LJL Document
                                Document16
                                         15 Filed
                                            Filed09/23/20
                                                  09/18/20 Page
                                                           Page22of
                                                                 of16
                                                                    2




with a motion to compel. The undersigned also reminded opposing counsel that Defendants’ Rule
26 Initial Disclosures were still outstanding and requested that Defendants produce those as well
by the following week. That same day, opposing counsel responded that he would not be able to
provide responses by Friday in light of the Labor Day holiday, that he had followed up with his
client, and that would get back to the undersigned the following week.

         Earlier today, on September 18, 2020, after still not receiving a response from Defendants
or a follow-up from opposing counsel, consistent with Rule 4.B of Your Honor’s Individual
Practices in Civil Cases, the undersigned conducted a meet-and-confer teleconference with
Defendants’ counsel, Mr. Michael Seigel, Esq. During that call, Mr. Seigel represented that he
still has not received any documents from his clients relevant to this matter and is therefore unable
to prepare answers and produce responsive documents or interrogatory responses to Plaintiffs’
outstanding requests, or even Defendants’ mandatory Rule 26 disclosures. Mr. Seigel further
informed the undersigned that he could not provide a date by when he would receive any
information from his clients or responsive documents from Defendants.

        While Plaintiffs understand the toll that the pandemic has taken on the restaurant industry,
this Court has set a discovery schedule with a December 15, 2020 deadline to complete all fact
discovery. In light of the foregoing, Plaintiffs request that the Court enter an order compelling
Defendants to respond to Plaintiffs’ discovery requests and to serve their Initial Disclosures by
September 25, 2020, or be subject to sanctions pursuant to Rule 37, including without limitation
striking Defendants’ Answer and entering a default judgment against Defendants.

       We thank the Court for its time and attention to this matter.

                                                      Respectfully submitted,


                                                      Caitlin Duffy, Esq.
                                                         For the Firm

Copies to:     Counsel for Defendants (via ECF)




                                                 2
Case
 Case1:20-cv-01408-LJL
      1:20-cv-01408-LJL Document
                         Document15-1
                                  16 Filed
                                      Filed09/23/20
                                            09/18/20 Page
                                                      Page31ofof16
                                                                 14




         Exhibit A
         Case
          Case1:20-cv-01408-LJL
               1:20-cv-01408-LJL Document
                                  Document15-1
                                           16 Filed
                                               Filed09/23/20
                                                     09/18/20 Page
                                                               Page42ofof16
                                                                          14




   UNITED STATES DISTRICT
   COURT SOUTHERN DISTRICT OF
   NEW YORK
  -----------------------------------------------------------X
  JOAQUIN LINARES and JOSE REYES,
  on behalf of themselves, individually,
  and on behalf of all others similarly-situated,                  Docket No.: 20-cv-1408 (LJL)

                                     Plaintiffs,
              -against-

  MIRSO LEKIC, individually, and
  45 TUDOR RESTAURANT LLC d/b/a
  TUDOR CITY STEAKHOUSE,

                                      Defendants.
  -------------------------------------------------------------X

      PLAINTIFFS’ CORRECTED FIRST SET OF DOCUMENT REQUESTS AND
                          INTERROGATORIES

        PLEASE TAKE NOTICE that, pursuant to Rules 26 and 34 of the Federal Rules of Civil

Procedure, Plaintiffs Joaquin Linares (“Linares”), Jose Reyes (“Reyes”), and opt-in Plaintiff

Benigno Argudo (“Argudo”) on behalf of themselves, individually, and on behalf of all others

similarly-situated (“Plaintiffs”), by and through their attorneys, hereby request that MIRSO LEKIC

(“LEKIC”), individually, and 45 Tudor Restaurant LLC d/b/a Tudor City Steakhouse (“Tudor”)

by an officer or agent thereof, (collectively as “Defendants”), produce the documents requested

herein for the purposes of inspection and copying within thirty days after service hereof, in

accordance with the instructions and definitions below. Plaintiffs further request that Defendants

serve written answers to the following interrogatories, under oath, within thirty days after service

hereof and in accordance with the definitions and instructions below. If the answer to any

interrogatory is contained in a record, document, computer disk, or any other written or recorded

material, Plaintiffs request that, pursuant to FED. R. CIV. P. 34, each such document, record,

                                                        1
          Case
           Case1:20-cv-01408-LJL
                1:20-cv-01408-LJL Document
                                   Document15-1
                                            16 Filed
                                                Filed09/23/20
                                                      09/18/20 Page
                                                                Page53ofof16
                                                                           14




computer disk or other written or recorded material be attached to the answers to these

interrogatories or be made available for inspection and copying within thirty days after service

hereof.

                            INSTRUCTIONS FOR ANSWERING

A. You are required to obtain and furnish all information available to you and any of your
   representatives, divisions, employees, agents, brokers or servants and to obtain and furnish all
   information that is in your possession or under your control, or in the possession or under the
   control of any of your representatives, employees, agents or servants.

B. Each request that seeks information relating in any way to communications from or within a
   business or corporate entity, is hereby designated to demand and should be construed to
   include all communications by and between representatives, employees, agents, brokers or
   servants of the business or corporate entity.

C. Each request should be responded to separately. However, a document, which is responsive
   to more than one request, may, if the relevant portion is marked or indexed, be produced and
   referred to in a later response.

D. Pursuant to FED. R. CIV. P. 34(b), all documents produced shall be segregated and identified
   by the paragraphs to which they are primarily responsive. Where required by a particular
   paragraph of these requests, documents produced shall be further segregated and identified as
   indicated in this paragraph. For any documents that are stored or maintained in files in the
   normal course of business, such documents shall be produced in such files, or in such a manner
   as to preserve and identify the file from which such documents were taken. In addition, any
   documents being produced electronically should be produced in accordance with section E
   below.

E. Electronic Discovery - With respect to all emails responsive to Plaintiffs’ document requests,
   they should be produced with .msg or .pst file extensions, preferably .msg.

   With respect to all printed emails responsive to Plaintiffs’ document requests, they should be
   printed with a full header.

   With respect to those documents responsive to Plaintiffs’ document requests that are saved as
   a pdf file, they should be produced in that format, not as a scanned copy of the saved pdf.

   With respect to those documents responsive to Plaintiffs’ document requests, they should be

                                                2
        Case
         Case1:20-cv-01408-LJL
              1:20-cv-01408-LJL Document
                                 Document15-1
                                          16 Filed
                                              Filed09/23/20
                                                    09/18/20 Page
                                                              Page64ofof16
                                                                         14




   produced in native electronic format which could include any of the following formats: .doc,
   .docx, .txt, .rtf, .dot, .htm, .pptx, .ppt, .pps, .xlxs, .xls, .csv, .xml, .txt, .mht, .prn, .dif and/or .slk

   With respect to any documents that have been scanned, describe when they were scanned and
   who directed them to be scanned and produce them in their original scanned format which
   could include any of the following formats: .jpg, .jpeg, .tif, .tiff, .pict and/or .pdf.

   Without intending to be exhaustive, Defendants’ search for documents responsive to Plaintiffs’
   requests should include a search of the files and records of the Defendants, during the Relevant
   Period as that term is defined below. Additionally, the desktop computers, laptops, pda’s and
   all other electronic platforms of the Defendants, including the individually-named Defendant,
   should be searched for responsive documents. It also should be determined from the corporate
   Defendant whether their individual employees, including the individually-named Defendant,
   used any personal electronic platform to communicate regarding any aspect of this matter, and
   if so, any such electronic platform should be searched for responsive documents.

F. If any document responsive to these requests is withheld based on a claim of privilege or other
   protection, for each such document: (1) identify the withheld document--including its general
   subject matter, its date, its author and its addressee; (2) state the privilege or other grounds for
   withholding the document; and (3) state the factual basis for the claim in sufficient detail so as
   to permit an adjudication of the validity of the claim.

G. If you object to part of any request, please furnish documents responsive to the remainder of
   the request.

H. All documents produced in response to these requests shall be produced in whole,
   notwithstanding that portions thereof may contain information not requested.

I. If any documents requested herein have been lost or destroyed, the documents so lost or
   destroyed shall be identified by author, date and subject matter.

J. With respect to any document requested which was once in your possession, custody or
   control, but no longer is, please indicate the date the document ceased to be in your possession,
   custody or control, the manner in which it ceased to be in your possession, custody and control
   and the name and address of its present custodian.

K. These requests are continuing in nature and require a continuing duty to promptly supplement
   the production with documents obtained subsequent to the preparation and filing of a response
   to each request.



                                                      3
        Case
         Case1:20-cv-01408-LJL
              1:20-cv-01408-LJL Document
                                 Document15-1
                                          16 Filed
                                              Filed09/23/20
                                                    09/18/20 Page
                                                              Page75ofof16
                                                                         14




L. Unless otherwise indicated, each request is to be construed as encompassing all documents that
   pertain to the stated subject matter and to events that transpired between six years prior to the
   filing of the Complaint to the present.


                                         DEFINITIONS

A. All definitions and rules of construction set forth in the Federal Rules of Civil Procedure shall
   apply to all requests herein.

B. The terms “all,” “any,” and “each” shall each be construed as encompassing any and all.

C. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
   necessary to bring within the scope of the interrogatory all response(s) that might otherwise be
   construed to be outside of its scope.

D. The terms “You,” and “Your,” and “Yourself” as used herein shall mean and refer to the
   Defendants.

E. The use of the singular shall include the plural and vice versa and the masculine form of any
   word includes the feminine and vice versa.

F. The term “concerning” means relating to, referring to, describing, evidencing or constituting.

G. The term “Relating to” as used herein shall mean consisting of, referring to, describing,
   discussing, constituting, evidencing, containing, mentioning, concerning, pertaining to, citing,
   summarizing, analyzing, or bearing any logical or factual connection with the matter discussed.

H. The term “Communication,” as used herein, shall mean the transmittal of information, (in the
   form of facts, ideas, inquiries or otherwise).

I. The term “Document” or “Documents” as used herein, shall include the original and any copy
   of all written, printed, typed, recorded, graphic, computer-generated, or other matter of any
   kind from which information can be derived, whether produced, reproduced, or stored on
   paper, cards, tape, film, electronic facsimile, computer storage devices (such as discs or hard
   drives), computer generated electronic mail (“e-mail”), in your possession custody or control.
   It includes without limitation: letters, memoranda, (whether of visits, telephone calls or
   otherwise), appointment calendars, schedules, books, indices, printed forms (whether official
   or unofficial), publication, press releases, notices, brochures, pamphlets, guidelines, manuals,
   instructions, minutes, summaries, abstracts, reports, files, file jackets, transcripts, data


                                                 4
        Case
         Case1:20-cv-01408-LJL
              1:20-cv-01408-LJL Document
                                 Document15-1
                                          16 Filed
                                              Filed09/23/20
                                                    09/18/20 Page
                                                              Page86ofof16
                                                                         14




   processing cards, computer tapes, printouts, information contained in, on, or retrievable from
   computer hard drives, information contained in, on, or retrievable from computer electronic
   mail systems ("e-mail" systems), bulletins, written questions and answers, charts, exhibits,
   blueprints, drawings, diagrams, graphs, tables, photographs, recordings, speeches, telegrams,
   cables, telex messages, microfilm, opinions, studies, papers, analyses, evaluations, proposals,
   budget materials, invoices, financial statements, contracts, specifications, applications,
   motions, petitions, complaints, answers, responses, replies, protests, verified statements,
   hearing transcripts, attachments, filings, submissions and pleadings. The term “document” or
   “documents” also shall include each copy that is not identical to the original and any
   preliminary drafts of any document or working papers related thereto.

J. All scanned paper, e-mail and native file collections should be converted/processed to PDF
   files, Bates numbered, and include fully searchable text. Additionally, email, Excel, and
   native file collections should converted to fully searchable PDFs.

K. The term “Person” or “Persons,” as used herein, shall include any natural person, or any
   business, legal, or governmental entity or association.

L. The term “Identify,” as used herein, in reference to any natural person, means to provide the
   following information: his or her full name, present or last known address, and present or last
   known place of employment.

M. The term “Identify,” as used herein, in reference to any person other than a natural person,
   shall include: its name, its present or last known address of its principal place of business, its
   legal status and the governmental entity under whose laws it is organized and/or operating.

N. The term “Identify,” as used herein, in reference to any document or written communication,
   means to provide the following information: (i) the type of document, (ii) general subject
   matter, (iii) date of the document and (iv) author(s), addressee(s) and recipient(s).

O. The term "Each" as used herein shall be construed to mean "All" and the term "All" as used
   herein shall be construed to mean "Each" when necessary to bring within the scope of the
   discovery request all responses that might otherwise be construed to be outside of its scope.

P. The term “Opt-in Plaintiff” as used herein shall mean and refer the individual who - - pursuant
   to the Fair Labor Standards Act § 216(b) collective in this matter - - submitted a consent to
   join form, thereby joining this action.


Q. The terms “Plaintiffs” and “Defendants,” as used herein, as well as a party’s full or abbreviated
   name or a pronoun referring to a party means the party and its officer, directors, employees,

                                                 5
        Case
         Case1:20-cv-01408-LJL
              1:20-cv-01408-LJL Document
                                 Document15-1
                                          16 Filed
                                              Filed09/23/20
                                                    09/18/20 Page
                                                              Page97ofof16
                                                                         14




   partners, corporate parent, subsidiaries or affiliates.

R. If an answer or document is withheld based on a claim or privilege or other protection, for
   each such answer or document: (1) identify the privilege and the factual basis for the claim in
   sufficient detail so as to permit an adjudication of the validity of the claim; (2) if a document,
   identify it by its general subject matter, its date, its author and its addressee.

S. “Complaint” or “Action” shall mean the Complaint filed by Plaintiffs Linares and Reyes on
   February 18, 2020 and any amended version thereof.
T. The term “time-keeping/time-recording system” refers to any electronic or non-electronic, e.g.:
   log book, sign-in/sign-out sheet, or punch clock, system used by Defendants for tracking
   Plaintiff’s and Defendants’ employees workplace entrance and egress times, as well as hours
   worked by Plaintiff and Defendants’ employees, among other data that Defendants are required
   by law to maintain.

U. As used herein, “FLSA” shall mean the Fair Labor Standards Act and constitute every section
   cited in the Complaint.

V. As used herein, “NYLL” shall mean the New York Labor Law and constitute every section
   cited in the Complaint.

W. As used herein, “NYCRR” shall mean the New York Codes, Rules and Regulations and
   constitute every section cited in the Complaint.

X. As used herein, the term “wage statement” shall mean and refer to the wage statement
   described in NYLL section 195.

TIME PERIOD: Unless otherwise indicated, and for purposes of these requests alone, each
request is limited to the “Relevant Period” of February 18, 2014 to the Present.

MEANS OF PRODUCTION: Each document produced shall be produced in electronic readable
format. All electronic documents shall be produced both as static .PDF documents, and in native
format, with electronically stored information (e.g., metadata) intact and produced. Further,
documents should be separated by which request the document relates to, or, should it relate to
numerous requests, this should be designated in the file’s electronic title. All releases should be
provided in hard copy as originals.

INTERROGATORIES: Each question should be answered by each Defendant and a verification
of the individual Defendant’s answers should be affixed to the interrogatory responses, as well as
verification from an individual authorized to provide such a verification on behalf of the corporate

                                                  6
         Case
         Case 1:20-cv-01408-LJL
              1:20-cv-01408-LJL Document
                                Document 15-1
                                         16 Filed
                                              Filed09/23/20
                                                    09/18/20 Page
                                                              Page108 of
                                                                      of 16
                                                                         14




Defendant.

                                 DOCUMENTS REQUESTED

Document Request No. 1:       Defendants Initial Disclosures.

Document Request No. 2:       Documents concerning the corporate structure of Defendant Tudor,

including but not limited to documents identifying all parents, subsidiaries, divisions, affiliates,

joint ventures, alliances, associations, franchise agreements and partnerships involving Defendant

Lekic.

Document Request No. 3:         The organizational charts for Tudor and all its parents,

subsidiaries, divisions, affiliates, joint ventures, alliances, associations, franchise agreements,

partnerships, and other restaurants owned or operated by Lekic.

Document Request No. 4:         Documents concerning the ownership interest in Tudor.

Document Request No. 5:       Documents concerning the financial condition and/or financial

performance of Tudor from 2014 to the present, including but not limited to, financial statements,

compilations, auditor reports, annual reports, tax returns, income statements, profit and loss

statements, daily reports of any kind provided by any management official employed by Tudor,

bank statements, statements, and balance sheets during the Relevant Time Period.

Document Request No. 6:            The Personnel file for Linares, Reyes, Argudo, and any other
Plaintiff that opts in to this lawsuit.


Document Request No. 7:            Defendants’ payroll records for Linares, Reyes, Argudo, and any
other Plaintiff that opts in to this lawsuit.

Document Request No. 8:         During the Relevant Time Period, the purchase orders and

delivery receipts for the materials purchased by Tudor.




                                                 7
         Case
         Case 1:20-cv-01408-LJL
              1:20-cv-01408-LJL Document
                                Document 15-1
                                         16 Filed
                                              Filed09/23/20
                                                    09/18/20 Page
                                                              Page119 of
                                                                      of 16
                                                                         14




Document Request No. 9:        Documents concerning any communications with any individual

from whom Defendants have obtained or expect to obtain a written or oral statement concerning

the facts, allegations and claims involved in this case, including but not limited to, a copy of the

statement and any notes or drafts of that statement.

 Document Request No. 10: The records concerning Linares, Reyes, Argudo and any opt-in

 Plaintiff that joins this lawsuit reflecting Plaintiffs’ work time, recorded by them, or by others on

 behalf of them, or time credited to Plaintiffs, included but not limited to, log-in or sign-in times,

 log-out or sign-out times, workplace entrance or egress times, work schedules, computerized time

 records, time card records, time records Defendants have been statutorily required to keep, and

 other documents indicating the times Plaintiffs performed work by calendar date.

Document Request No. 11:         Documents concerning Defendants’ policies, practices and

procedures concerning the hours of operation for Tudor and Four Cuts and the days of the week

that work may be performed by Defendants’ employees.


Document Request No. 12:         Documents concerning Defendants’ policies, practices and

procedures concerning payment of wages and overtime wages.


Document Request No. 13:         Documents that refer or relate to any purported NYLL § 195(3)

wage statement provided by Defedants to Linares, Reyes, Argudo and any opt-in Plaintiff that

joins this lawsuit.


Document Request No. 14:         Documents concerning the schedule (including the day, start time,

end time), for Linares, Reyes, Argudo and any opt-in Plaintiff to work each workweek that they

worked at Tudor, Four Cuts, or any other restaurant owned and/or operated by Lekic.



                                                  8
       Case
        Case1:20-cv-01408-LJL
             1:20-cv-01408-LJL Document
                                Document15-1
                                         16 Filed
                                             Filed09/23/20
                                                   09/18/20 Page
                                                             Page12
                                                                  10ofof16
                                                                         14




Document Request No. 15:        Documents concerning how Defendants define workweek for their

employees.

Document Request No. 16:        The time sheets, schedules, sign in sheets, punch in or punch out

records, phone records, hand written notes, or other documents concerning the hours Linares,

Reyes, Argudo and any opt-in Plaintiff that joins this lawsuit worked each workweek for

Defendants.

Document Request No. 17:        Documents concerning the total hours worked each workweek that

Linares, Reyes, Argudo and any opt-in Plaintiff that joins this lawsuit worked for Defendants,

including but not limited to such things as work schedules, time cards, pay stubs, punch cards,

and/or time sheets.

Document Request No. 18:        Documents concerning the rate of pay that Linares, Reyes, Argudo

and any opt-in Plaintiff that joins this lawsuit received from the Defendants.

Document Request No. 19:        Documents concerning any and all overtime paid Linares, Reyes,

Argudo and any opt-in Plaintiff that joins this lawsuit during their employment.

Document Request No. 20:        Documents concerning any agreements between Defendants and

Linares, Reyes, Argudo and any opt-in Plaintiff that joins this lawsuit about payment of overtime

by Defendants.

Document Request No. 21:        Documents concerning total overtime earnings for each workweek

paid to Linares, Reyes, Argudo and any opt-in Plaintiff that joins this lawsuit during their

employment.

Document Request No. 22:        Documents, including but not limited to, forms, books, ledgers,

etc., used to record hours worked and/or wages paid to any employee of Defendants, including

Linares, Reyes, Argudo and any opt-in Plaintiff that joins this lawsuit, during their employment.



                                                 9
          Case
           Case1:20-cv-01408-LJL
                1:20-cv-01408-LJL Document
                                   Document15-1
                                            16 Filed
                                                Filed09/23/20
                                                      09/18/20 Page
                                                                Page13
                                                                     11ofof16
                                                                            14




Document Request No. 23:          Documents sufficient to reflect the job duties and responsibilities

of Linares, Reyes, Argudo and any opt-in Plaintiff that joins this lawsuit during the Relevant Time

Period.

Document Request No. 24:          Documents, including but not limited to, text messages,

handwritten notes, recordings, diaries, emails, social media communications and/or any and all

other forms of notes and/or communications between Defendants and Linares, Reyes, Argudo and

any opt-in Plaintiff that joins this lawsuit.

Document Request No. 25:          Documents that Linares, Reyes, Argudo and any opt-in Plaintiff

that joins this lawsuit provided to the Defendants upon their hire.

Document Request No. 26:          Documents that Defendants provided to Linares, Reyes, Argudo

and any opt-in Plaintiff that joins this lawsuit upon their hire.

Document Request No. 27:          All employee handbooks, guidelines, or rules of Defendant Tudor

that during the Relevant Time Period.

Document Request No. 28:          Documents which support or refute Defendants’ Affirmative

Defenses provided in the Answer.

Document Request No. 29:          Documents reflecting the dates upon which Defendants paid

Linares, Reyes, Argudo and any opt-in Plaintiff that joins this lawsuit their weekly earnings.

Document Request No. 30:          Documents reflecting any payments by Defendants to Linares,

Reyes, Argudo and any opt-in Plaintiff that joins this lawsuit that Defendants’ bank returned

because the account from which the check was cashed had nonsufficient funds.

Document Request No. 31:          Documents concerning the time-recording/time-keeping systems

in use by Tudor or Lekic at any other restaurant that he owns or operates during the Relevant Time

Period.



                                                  10
        Case
         Case1:20-cv-01408-LJL
              1:20-cv-01408-LJL Document
                                 Document15-1
                                          16 Filed
                                              Filed09/23/20
                                                    09/18/20 Page
                                                              Page14
                                                                   12ofof16
                                                                          14




Document Request No. 32:         Documents concerning insurance agreements, policies and/or

coverage that Defendants have for any liability arising from its employment practices, including

Plaintiffs’ claims in the Complaint.

Document Request No. 33:         Documents concerning any state or federal Department of Labor

investigation concerning the Defendants’ compensation practices including, but not limited to the

wages paid to their employees, their timekeeping practices, and their overtime practices.

Document Request No. 34: All documents concerning any prior lawsuits brought under the FLSA

or NYLL against Defendant Lekic and/or Defendant Tudor or any of its parents, subsidiaries,

divisions, affiliates, joint ventures, alliances, associations, franchise agreements and partnerships,

or other restaurants owned and operated by Lekic.

Document Request No. 35: Documents concerning current and former employees who worked

for Defendants as a cook or in a similar position during the Relevant Time Period and that identify

the following information: name, last known mailing address, all known email addresses, all

known mobile and home telephone numbers, each employee’s primary language, dates of

employment, and their rates of pay.

                                       INTERROGATORIES

1.     Identify all persons with knowledge of the allegations in pleadings in this matter.

2.     Identify all persons who worked directly with Plaintiffs - - whether as an employee,

coworker, supervisor, contractor, or otherwise.

3.     Identify all persons with knowledge of Plaintiffs’ job duties.

4.     Identify all persons who worked or worked for Defendants as a cook during the Relevant

Time Period by providing their individual name, last known mailing address, all known email

addresses, all known mobile and home telephone numbers, each employee’s primary language,


                                                  11
       Case
        Case1:20-cv-01408-LJL
             1:20-cv-01408-LJL Document
                                Document15-1
                                         16 Filed
                                             Filed09/23/20
                                                   09/18/20 Page
                                                             Page15
                                                                  13ofof16
                                                                         14




dates of employment, and their rates of pay.

5.     Identify all persons who possess documents relating to Plaintiffs’ employment with

Defendants.

6.     Identify all persons who were involved in setting compensation policies and/or changing

compensation policies for Tudor’s employees.

7.     Identify all persons with decision making authority to hire and fire Tudor’s employees.

8.     Identify all persons who supervised Plaintiffs.

9.     Identify all persons who made the decision to hire Plaintiffs, set their schedules and their

pay.

10.    Identify all person who issued payments to Plaintiffs on behalf of Defendants.

Dated: New York, New York
       July 20, 2020

                                               Respectfully,

                                               BORRELLI & ASSOCIATES, P.L.L.C.
                                               Attorneys for Plaintiffs
                                               655 Third Avenue, Suite 1821
                                               New York, New York 10017
                                               Tel. (212) 679–5000
                                               Fax. (212) 679–5005



                                      By:
                                               CAITLIN DUFFY, ESQ.




                                                 12
       Case
        Case1:20-cv-01408-LJL
             1:20-cv-01408-LJL Document
                                Document15-1
                                         16 Filed
                                             Filed09/23/20
                                                   09/18/20 Page
                                                             Page16
                                                                  14ofof16
                                                                         14




                                CERTIFICATE OF SERVICE

      I, Caitlin Duffy, Esq., hereby certify that on this date, July 20, 2020, a true and correct copy

of the foregoing PLAINTIFFS’ CORRECTED FIRST SET OF DOCUMENT REQUESTS AND

INTERROGATORIES was served via and Electronic and First Class Mail on the following:

                      MICHAEL D. SIEGEL, ESQ.
                      SIEGEL & SIEGEL, P.C.
                      One Penn Plaza, Suite 2414
                      New York, New York 10119
                      Email: sieglaw@optonline.net




                                              CAITLIN DUFFY, ESQ.




                                                13
